DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-13, 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	None of the prior art of record discloses, alone or in combination, the device, non-transitory computer readable medium comprising executable instructions and the method wherein A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: obtaining a credential from a user equipment; verifying the credential; responsive to the verifying of the credential, identifying a plurality of activities engaged in by the user equipment, wherein the plurality of activities includes browsing to a first website and browsing to a second website; generating or modifying a signature based on the identifying of the plurality of activities; obtaining a request for a content item from the user equipment; identifying inventory that is available in the content item; anonymizing the signature, resulting in an anonymized signature; providing the anonymized signature to a first advertiser and a second advertiser; obtaining a first bid from the first advertiser and a second bid from the second advertiser responsive to the providing of the anonymized signature; selecting at least one advertisement to populate the inventory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457